Citation Nr: 1033305	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-28 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an effective date prior to January 4, 2008, for an 
award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from February 1958 to November 
1959.  After active duty, he also served in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, reopened the Veteran's previously 
denied claim of entitlement to VA compensation for tinnitus, and 
granted him service connection for this disability, evaluated as 
10 percent disabling, effective January 4, 2008.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A signed March 1963 private physician's examination report 
showing that the Veteran reported tinnitus symptoms was received 
by VA in conjunction with a claim for service connection for 
hearing loss on March 25, 1963.  

2.  In a rating decision dated in April 1963, the RO denied the 
Veteran service connection for "tinnitus with high frequency 
hearing loss."  However, a May 1963 letter notifying the Veteran 
of this decision and his appellate rights listed only hearing 
loss as the disability at issue. 

3.  The April 1963 rating decision is a non-final denial of 
service connection for tinnitus and the Veteran's claim in this 
regard has remained open and pending since March 25, 1963.

4.  In January 2008, the Veteran submitted a claim for VA 
compensation for tinnitus, which was subsequently granted in a 
June 2008 rating decision.

CONCLUSION OF LAW

The requirements for an effective date of March 25, 1963, for an 
award of service connection for tinnitus have been met.  
38 U.S.C.A. §§ 5104, 5110 (West 2002); 38 C.F.R. §§ 3.103(f), 
3.104(a), 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and the duty to assist

As will be further discussed below, the Veteran's claim of 
entitlement to an effective date prior to January 4, 2008, for an 
award of service connection for tinnitus is being granted in 
full.  Therefore, the Board finds that any error related to the 
Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to 
engage in any analysis with respect to whether the requirements 
of the VCAA have been satisfied concerning the claim on appeal.

Factual background and analysis

The history of the present claim shows that the Veteran filed a 
claim for service connection for hearing loss via correspondence 
received by VA in February 1963.  In this correspondence, he only 
mentioned hearing loss and did not claim service connection for 
any other disabilities, including tinnitus.  In support of his 
claim, the Veteran submitted a signed March 1963 statement from 
his attending private physician, which was received by VA on 
March 25, 1963.  The statement shows that the Veteran had 
bilateral high frequency hearing loss.  It also noted that he 
reported experiencing tinnitus symptoms.  Service connection for 
what was characterized by VA as "tinnitus with high frequency 
hearing loss" was denied in an April 1963 rating decision.  The 
Veteran was notified of the denial and his appellate rights in 
correspondence dated in May 1963, but only with regard to the 
claim for VA compensation for hearing loss.  The record indicates 
that he did not thereafter file a timely appeal of this adverse 
determination with respect to his hearing loss claim and it 
became final in this regard.  However, the denial of service 
connection for tinnitus was not mentioned in any manner, either 
directly or by inference, in the May 1963 notification letter.

The applicable law regarding due process in VA benefits claims 
requires that in the case of a decision by the Secretary of VA 
("Secretary') affecting the provision of benefits to a claimant, 
the Secretary shall, on a timely basis, provide to the claimant 
(and to the claimant's representative) notice of such decision.  
The notice shall include an explanation of the procedure for 
obtaining review of the decision.  In any case where the 
Secretary denies a benefit sought, the notice shall also include 
(1) a statement of the reasons for the decision, and (2) a 
summary of the evidence considered by the Secretary.  See 
38 U.S.C.A. § 5104.  The implementing regulations require that 
the claimant or beneficiary and his or her representative will be 
notified in writing of decisions affecting the payment of 
benefits or granting relief.  All notifications will advise the 
claimant of the reason for the decision; the date the decision 
will be effective; the right to a hearing; the right to initiate 
an appeal by filing a Notice of Disagreement which will entitle 
the individual to a Statement of the Case for assistance in 
perfecting an appeal; and the periods in which an appeal must be 
initiated and perfected.  Further, any notice that VA has denied 
a benefit sought will include a summary of the evidence 
considered. 

As the Veteran was not provided with actual notice of VA's denial 
of service connection for tinnitus in the April 1963 rating 
decision, the Board finds noncompliance with the due process 
requirements in this regard, as prescribed by the law and the 
regulations.  In this regard, there is additional evidence that 
the Veteran never received adequate notice of the denial.  The 
Board notes that in current correspondence submitted in support 
of his claim for an earlier effective date for tinnitus, the 
Veteran stated that he was not aware at the time of the original 
claim that he could have appealed the April 1963 denial of 
service connection for tinnitus.  Therefore, the April 1963 
denial remained a non-final decision with respect to the tinnitus 
issue and service connection for tinnitus remained an open and 
pending claim since that time.  

In January 2008, the Veteran submitted correspondence in which he 
reiterated his claim for service connection for tinnitus, inter 
alia.  After reviewing medical examination reports 
contemporaneous to this application, including a private medical 
report dated in April 2008, showing diagnoses of tinnitus and 
bilateral hearing loss linked to in-service exposure to noise 
from small arms fire while serving as an infantryman, the RO 
granted service connection for tinnitus in a rating decision 
dated in June 2008.  

The Board has considered the pertinent facts and, as previously 
discussed, finds that a claim of entitlement to service 
connection for tinnitus has been open and pending since March 25, 
1963, due to the non-finality of the April 1963 rating decision 
denying the same.  The Board finds that March 25, 1963, is the 
date of the Veteran's claim for VA compensation for tinnitus, 
based on the date that the March 1963 signed private physician's 
report noting his tinnitus symptoms was received by VA, thereby 
constituting a claim for service connection for this disability.  
Clearly, the RO regarded this medical report as such, as it 
addressed the merits of a claim for service connection for 
tinnitus in its April 1963 rating decision, even though tinnitus 
was not mentioned in any other correspondence submitted by the 
Veteran prior to this rating decision.    

Generally, under applicable criteria, the effective date of an 
award of compensation based on an original claim, or a claim 
reopened after final disallowance, will be either (1) the date of 
receipt of the claim, or (2) the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).

Applicable laws and regulations further set out that the 
effective date of an award of direct service connection may be 
established as the day after separation from service or date 
entitlement arose, if the claim is received within one year of 
separation from service, otherwise the general rule applies.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2009).  The record clearly establishes that the Veteran did not 
file his tinnitus claim within one year of his separation from 
service in November 1959.  Therefore, the general rule applies in 
this case.  As the date of the tinnitus claim has been determined 
to have been March 25, 1963, this will be the effective date 
assigned for the Veteran's award of service connection for this 
disability.  The benefit sought on appeal has been granted in 
full.


ORDER

An effective date of March 25, 1963, for a grant of service 
connection for tinnitus is granted, subject to controlling 
regulations applicable to the payment of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


